Motion Granted; Order filed June 2, 2016




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00170-CV
                                   ____________

                    BELINDA DAWN TIDWELL, Appellant

                                         V.

   JOHN ROBERSON AND GRIMES AND FERTITTA, P. C., Appellees


               On Appeal from the 506th Judicial District Court
                           Waller County, Texas
                    Trial Court Cause No. 13-03-21887

                                      ORDER

      This is an appeal from a turnover order signed December 7, 2015. On June 1,
2016, appellant filed a motion in this court requesting a stay of the enforcement of
the judgment pending review of the trial court’s order denying appellant’s motion to
stay judgment pending appeal or motion for approval of a supersedeas bond. Texas
Rule of Appellate Procedure 24.4(c) provides that in a review from the trial court’s
supersedeas determination, an appellate court may “issue any temporary orders
necessary to preserve the parties’ rights.” Tex. R. App. P. 24.4(c).
      Appellant requests that we stay enforcement of the judgment until this court
can review the trial court’s decision on the motion for stay or approval of a
supersedeas bond.

      It appears from the facts stated in the motion that appellant’s rights will be
prejudiced unless immediate temporary relief is granted. Accordingly, we grant the
motion and issue the following order.

      We therefore ORDER that enforcement of the trial court’s judgment is stayed
in trial court cause number 13-03-21887, styled John Roberson and Grimes and
Fertitta, P.C. v. Belinda Dawn Tidwell and Jennifer D. McCallum. Enforcement of
the judgment is stayed until further orders of this court.

      Appellees are requested to file a response to appellant’s motion on or before
June 17, 2016.

                                        PER CURIAM



Panel consists of Justices Boyce, Christopher, and Jamison.